HOFFMAN, Judge,
dissenting.
I must respectfully dissent from the majority's decision that the trial court properly granted Garland Hick's petition for post-conviction relief. The trial court's final two Findings of Fact and its Conclusion of Law clearly demonstrate that the court relied upon its judicial knowledge of the evidence of witness Aurelius James Allen's credibility gleaned from the subsequent trials of Dirk Webster and Allen in reaching its decision to grant Hick's petition for post-conviction relief:
*1282"T. The Court takes judicial knowledge of the fact that witness Alien, in subsequently testifying against co-defendant Dirk Webster in this cause (guilty verdicts reversed in 413 NE 2d 898) claimed he had no recollection of the events of the night of the murder of Betty De-Bowles and Robin Thomas and that he did not remember making statements implicating any of the co-defendants including petitioner Garland Hicks. However, in the retrial of that cause witness Allien testified basically as he did in the trial of Garland Hicks. Dirk Webster was convicted a second time. Said conviction was affirmed by Indiana Supreme Court 442 NE 2d 1035. However, subsequently that decision was reversed by the 7th Circuit Court of Appeals and Dirk Webster was released from the Indiana Department of Corrections.
8. The Court further takes judicial knowledge of the fact that witness Allen was subsequently convicted of one count of Murder and a second count of Attempted Murder (affirmed by the Indiana Supreme Court 496 NE 2d 53) resulting from a drug transaction and where the murder victim was in no way involved in said transaction but was killed because she happened to be present at the time. (This is similar to the situation of victim Betty DeBowles in the case before the Court).
CONCLUSION OF LAW
The Court realizes that in paragraphs seven (7) and eight (8) of its Findings of Facts the Court has gone beyond the issues that could have been presented by the Petitioner in his Petition. However, the Court believes in reviewing the totality of the record in all four (4) trials in this cause and the pre-trial and post-trial hearings, coupled with the subsequent conviction of Allen as above set forth that there is a serious question regarding the credibility of witness Allen and that there exists a reasonable doubt of Petitioner's guilt.
WHEREFORE, the Court grants Petitioner's Post-Conviction Relief, vacates the guilty verdict rendered herein, and grants Petitioner a new trial."
Contrary to the contention of the majority, it is a well-settled rule of law that a trial court may not take judicial notice of its own records before the court even on a related subject with related parties. (Emphasis added.) Hutchinson v. State (1985), Ind., 477 N.E.2d 850, 854; Szymenski v. State (1986), Ind. App., 500 N.E.2d 213, 215. The majority's reliance on this Court's decision in Young v. State (1980), Ind.App., 413 N.E.2d 1083, to justify the trial court's actions here is misplaced. The majority opinion's quotation from the Young opinion states only that the court can take judicial notice of its own records "in the present litigation" or of records from "earlier determinations involving the same parties which are vital to the determination of the present action." 413 N.E.2d at 1086. The records of Allen's testimony in Dirk Webster's trial and records of Allen's subsequent conviction were not part of the "present - litigation" - involving Garland Hicks' post-conviction relief petition, nor were they records from "earlier determinations involving the same parties." I cannot agree with the majority's contention that, because Dirk Webster was charged in the same indictment as Hicks and tried four months later under the same cause number as Hicks, the records of Webster's trial were the Hicks court's "own records" and involved the "same parties." To claim that this Court's decision in Young, supra, justifies such a conclusion is, in my opinion, a serious mischaracterization of the clear language in that opinion and contrary to the well-settled rule that a trial court may not take judicial notice of its own records in another matter.
Since the trial court improperly based its decision to grant Hicks' petition for post-conviction relief on its judicial notice of evidence of witness Allen's credibility taken from the trials of Webster and Allen, I would reverse the trial court's ruling granting Hicks' petition.